Exhibit 10.1 FOUNDATION PARK LEASE AGREEMENT LANDLORD: ALACHUA FOUNDATION PARK HOLDING COMPANY, LLC, a Florida limited liability company TENANT: APPLIED GENETIC TECHNOLOGIES CORPORATION, a Delaware corporation DATE: April 10, 2015 LEASE INDEX Section 1 - BASIC DATA 1 Section 2 - PREMISES 2 Section 3 - TERM 3 Section 4 - PERMITTED USE 4 Section 5 - REQUIREMENTS OF LAW 4 Section 6 - FIXED ANNUAL RENT 5 Section 7 - SALES AND USE TAX 5 Section 8 - REAL ESTATE TAXES AND ASSESSMENTS 5 Section 9 - TENANT TO BEAR PROPORTIONATE SHARE OF COMMON COSTS 6 Section 10 - USE OF COMMON AREAS 8 Section 11 - LICENSE TO USE COMMON AREAS 8 Section 12 - CONSTRUCTION OF PREMISES 8 Section 13 - CONDITION OF PREMISES 9 Section 14 - ALTERATIONS 9 Section 15 - LIENS 9 Section 16 - CHANGES TO BUILDING AND COMMON AREAS 9 Section 17 - REPAIRS 10 Section 18 - EMINENT DOMAIN 10 Section 19 - DAMAGE AND DESTRUCTION 10 Section 20 - QUIET ENJOYMENT 11 Section 21 - RIGHT OF ENTRY 12 Section 22 - SECURITY INTEREST 12 Section 23 - SERVICES AND UTILITIES 12 Section 24 - EXCUSE OF LANDLORD’S PERFORMANCE 13 Section 25 - ASSIGNMENT OR SUBLETTING 13 Section 26 - DEFAULT 14 Section 27 - LEGAL EXPENSES 15 Section 28 - INSURANCE 16 Section 29 - INDEMNIFICATION OF LANDLORD 17 Section 30 - LOSS AND DAMAGE 17 Section 31 - END OF TERM 17 Section 32 - SIGNS 17 Section 33 - NOTICES 18 Section 34 - SECURITY DEPOSIT 18 Section 35 - NON-WAIVER 18 Section 36 - SUBORDINATION AND ATTORNMENT 18 Section 37 - ESTOPPEL CERTIFICATES 19 Section 38 - SUBSTITUTED SPACE 19 Section 39 - RELOCATION OF TENANT 19 Section 40 - RULES AND REGULATIONS 19 Section 41 - BROKER 19 Section 42 - SUCCESSORS AND ASSIGNS 19 Section 43 - NO RECORDING 19 Section 44 - PARKING 19 Section 45 - CONSTRUCTION OF LANGUAGE 19 Section 46 - CAPTIONS AND SECTION NUMBERS 19 Section 47 - LANDLORD’S CONSENT 20 Section 48 - LIABILITY OF LANDLORD 20 Section 49 - TIME OF ESSENCE 20 Section 50 - ACCORD AND SATISFACTION 20 Section 51 - ENTIRE AGREEMENT 20 Section 52 - AMENDMENT 20 Section 53 - TENANT’S AUTHORITY 20 Section 54 - NO PARTNERSHIP 21 Section 55 - PARTIAL INVALIDITY 21 Section 56 - GUARANTY 21 Section 57 - RADON DISCLOSURE 21 i Section 58 - CONFIDENTIALITY 21 Section 59 - EFFECT OF DELIVERY OF LEASE 21 Section 60 - GOVERNING LAW 21 Section 61 - SURVIVAL 21 Section 62 - WAIVERS BY TENANT 21 Section 63 - WAIVER OF JURY TRIAL 21 Section 63 - MOST FAVORED TENANT 22 Section 63 - EXPANSION OPTION 22 SCHEDULE OF EXHIBITS: EXHIBIT “A” FLOOR PLAN EXHIBIT “B” LANDLORD’S WORK LETTER EXHIBIT “B-1” TENANT’S WORK EXHIBIT “C” RULES AND REGULATIONS EXHIBIT “D” SCHEDULE OF ADJUSTMENTS IN FIXED ANNUAL RENT EXHIBIT “E” SPECIAL PROVISIONS EXHIBIT “F” GUARANTY AGREEMENT ii STANDARD FORM OF LEASE FOR FOUNDATION PARK THIS LEASE is made as of the 10 day of APRIL, 2015, between ALACHUA FOUNDATION PARK HOLDING COMPANY, LLC, a Florida limited liability company, with its office at 3th Boulevard, Gainesville, Florida 32606, as Landlord, and APPLIED GENETIC TECHNOLOGIES CORPORATION, a Delaware corporation, whose address is 11801 Research Drive, Suite D, Alachua, Florida 32615, as Tenant.
